Case 1:20-cv-25112-DPG Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                          Case No.:

  LUCIA VILLASANA,

          Plaintiff,

  v.


 PRINCIPAL LIFE
 INSURANCE COMPANY,

          Defendant.
                                            /

                          COMPLAINT FOR DISABILITY BENEFITS

        Plaintiff, Lucia Villasana, files her Complaint against Defendant, Principal Life Insurance

 Company, and says:

                               I.      JURISDICTION AND VENUE

        1.       Plaintiff’s claims are filed pursuant to the Employee Retirement Income Security

 Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Jurisdiction exists pursuant to 29 U.S.C. §

 1132(f) and venue is proper pursuant to 29 U.S.C. § 1132(e).

                                           II.     PARTIES

        2.       Plaintiff, Lucia Villasana (“Ms. Villasana”), is a citizen of the United States and

 was at all times relevant a participant of the short-term disability, long-term disability, and life

 insurance policies at issue. Defendant, Principal Life Insurance Company (hereinafter “Principal”

 or “Defendant”), is the insurer and claims administrator of the short-term disability, long-term

 disability policies, and life insurance policies, and is a foreign corporation authorized to do business

 in Florida and can be found in the Southern District of Florida.
Case 1:20-cv-25112-DPG Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 8




                                              III.   FACTS

         3.        At all times material to this action there was in full force and effect a group short-

 term disability insurance policy (the “short-term disability policy”), a group long- term disability

 insurance policy (the “long-term disability policy”), and a group life insurance policy (the “life

 insurance policy”), constituting binding contracts of insurance between the parties. These policies

 were underwritten and administered by Defendant.

         4.        At all times material, Defendant operated under an inherent structural conflict of

 interest because of its dual role as administrator of claims all while serving as the insurance

 company paying benefits out of its own assets.

         5.        Ms. Villasana was employed with The National Center for College & Career as a

 Chief Advancement Officer. By virtue of her, Ms. Villasana was an eligible participant of the short-

 term disability policy, long-term disability policy, and life insurance policy at all times material to

 this action.

         6.        The purpose of the short-term disability policy was to provide Ms. Villasana a

 weekly benefit in the event that she became disabled (“short-term disability benefits”).

         7.        The purpose of the long-term disability was to provide Ms. Villasana a monthly

 benefit in the events that she became disabled (“long-term disability benefits”).

         8.        The life insurance policy contained a life coverage during disability benefit

 (“LCDD benefits”) that allowed for continued employee life insurance, without payments of

 premium, while she was disabled.

         9.        The short-term disability policy defines Total Disability, or Totally Disabled, in

 pertinent part, as follows:

              A member will be considered Totally Disabled if as a result of sickness or injury, the
              Member is unable to perform with reasonable continuity the Substantial and Material
              Duties necessary to pursue his or her Own Occupation in the usual customary way and
                                                     2
Case 1:20-cv-25112-DPG Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 8



          he or she is not working in his or her Own Occupation.

        10.      The long-term disability policy defines Total Disability, or Totally Disabled, in

 pertinent part, as follows:

          You will be considered Totally Disabled if as a result of sickness or injury:

          During the Elimination Period and the Own Occupation Period, you are unable to
          perform with reasonable continuity, the Substantial and Material Duties necessary to
          pursue your Own Occupation and you are not working in your Own Occupation.

          After completing the Elimination Period and the Own Occupation period, you are unable
          to perform with reasonable continuity the duties of any occupation for which you could
          reasonably be expected to perform satisfactorily in light of your age, education, training,
          experience, station in life, and physical and mental capacity.

        11.      The life insurance policy defines Total Disability, or Totally Disabled, in pertinent

 part as follows:

          A Member’s inability, due to sickness or injury, to perform the majority of the material
          duties of any occupation for which he or she is or may reasonably become qualified
          based on education, training or experience.

        12.      Ms. Villasana has suffered, and continues to suffer, from chronic foot pain and the

 inability to use her feet due to a number of medical conditions, including, but not limited to,

 bilateral hallux valgus, bilateral hammer toes, idiopathic neuropathy, and tailor’s bunion.

        13.      Ms. Villasana has been unable to perform with reasonable continuity the duties of

 her Own Occupation, or any occupation for which she is or may reasonable become qualified for;

 Ms. Villasana is disabled under the terms of the short-term disability policy, long-term disability

 policy, and life insurance policy.

        14.      In accordance with the procedures set forth by the short-term disability policy,

 long-term disability policy, and life insurance policy, Ms. Villasana notified Defendant that she

 was disabled.

        15.      By letter dated May 31, 2019, Defendant denied Ms. Villasana’s short-term

                                                    3
Case 1:20-cv-25112-DPG Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 8



 disability benefits.

         16.      By email dated June 13, 2019, Ms. Villasana appealed Defendant’s denial of short-

 term benefits.

         17.      By letter dated June 24, 2019, Defendant approved Ms. Villasana’s appeal and

 awarded her short-term disability benefits recognizing she satisfied all requirements under the

 short-term disability policy to be eligible to collect short-term disability benefits.

         18.      By letter dated November 05, 2019, Defendant terminated Ms. Villasana’s short-

 term disability benefits.

         19.      By letter dated December 10, 2019, Ms. Villasana timely appealed Defendant’s

 termination of short-term disability benefits.

         20.      By letter dated March 13, 2020, Defendant denied Ms. Villasana’s appeal for short-

 term disability benefits.

         21.      By a separate later dated March 13, 2020, Defendant denied Ms. Villasana’s claims

 for long-term disability benefits LCDD benefits.

         22.      In its March 13, 2020 denial letters, Defendant asserted that Ms. Villasana coverage

 under the short-term disability policy, long-term disability policy, and life insurance policy

 coverage ended on March 26, 2019, and she only became disabled on May 17, 2019, the date of

 her foot surgery.

         23.      By letter dated April 09, 2020, Ms. Villasana timely submitted a voluntary appeal

 of Defendant’s termination of short-term disability benefits.

         24.      In support of her April 09, 2020 appeal, Ms. Villasana submitted medical records

 pre-dating March 26, 2019, reflecting impairments and restrictions arising from her chronic feet

 issues. Ms. Villasana also submitted a letter from her foot surgeon, Kevin Miller, DPM, FACPM,

 FDFPM, RCPS, confirming that when Ms. Villasana presented to him in April of 2019, her

                                                     4
Case 1:20-cv-25112-DPG Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 8



 “deformity and foot pain issues were chronic . . . and had been there for many months prior to her

 seeking treating in my office.”

        25.     By letter dated June 29, 2020, Defendant denied Ms. Villasana’s voluntary short-

 term disability appeal.

        26.     By letter dated September 08, 2020, Ms. Villasana timely submitted an appeal for

 her long-term disability benefits and LCDD benefits.

        27.     By letter dated November 12, 2020, Defendant denied Ms. Villasana’s appeal for

 long-term disability benefits and LCDD benefits.

        28.     Ms. Villasana exhausted her appeals under ERISA.

        29.     In terminating Ms. Villasana’s short-term disability benefits and denying her long-

 term disability benefits and LCDD benefits, Defendant deemphasized medical evidence reflecting

 disability before her coverage ended, and instead relied on the views of its own medical

 consultants.

        30.     The termination of Ms. Villasana’s short-term disability benefits was a breach of

 the terms of the short-term disability policy, and the decision was wrong and arbitrary and

 capricious.

        31.     The denial of Ms. Villasana’s long-term disability benefits was a breach of the

 terms of the long-term disability policy, and the decision was wrong and arbitrary and capricious.

        32.     The denial of Ms. Villasana’s LCDD benefits was a breach of the terms of the life

 insurance policy, and the decision was wrong and arbitrary and capricious.

        33.     Defendant’s termination of Ms. Villasana’s short-term disability benefits and denial

 of long-term disability benefits and LCDD benefits breached the fiduciary duties owed to Ms.

 Villasana under ERISA. Defendant further failed to discharge its duties in respect to discretionary

 claims processing solely in the interests of Ms. Villasana as a participant of the short-term
                                               5
Case 1:20-cv-25112-DPG Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 8



 disability policy, long-term disability policy, and life insurance policy.

                  IV.      COUNT I: SHORT-TERM DISABILITY BENEFITS

        Plaintiff incorporates the allegations contained in Paragraphs 1 through 6, 9, 12 through 20,

 22 through 25, 28 through 30, and 33 as if fully stated herein and says further that:

        34.       Plaintiff is entitled to certain benefits of the policy consisting of past short-term

 disability benefits including prejudgment interest, retroactive to the day benefits were terminated

 pursuant to 29 U.S.C. §1132(a)(1)(B).

        35.       Plaintiff is entitled to the benefits identified herein because:

                a.      the benefits are permitted benefits under the short-term policy;

                b.      Plaintiff has satisfied all conditions to be eligible to receive the benefits;

                c.      Plaintiff has not waived or otherwise relinquished her entitlements to the

                        benefits.

        36.       Defendant has refused to pay the benefits sought by Ms. Villasana, ignoring the

 medical records and clear opinions of her treating physicians evidencing disability and eligibility

 for short-term disability benefits.

                  V.       COUNT II: LONG-TERM DISABILITY BENEFITS

        Plaintiff incorporates the allegations contained in Paragraph 1 through 5, 7, 10, 12 through

 14, 21 through 22, 26 through 29, 31, and 33 as if fully stated herein and says further that:

        37.       Plaintiff is entitled to certain benefits of the policy consisting of past long-term

 disability benefits including prejudgment interest, retroactive to the day benefits were denied

 pursuant to 29 U.S.C. §1132(a)(1)(B).

        38.       Plaintiff is entitled to the benefits identified herein because:

                a.      The benefits are permitted benefits under the long-term disability policy;

                b.      Plaintiff has satisfied all conditions to be eligible to receive the benefits;
                                                      6
Case 1:20-cv-25112-DPG Document 1 Entered on FLSD Docket 12/16/2020 Page 7 of 8



                c.    Plaintiff has not waived or otherwise relinquished her entitlements to the

                      benefits.

        39.     Defendant has refused to pay the benefits sought by Ms. Villasana, ignoring the

 medical records and clear opinions of treating physicians evidencing disability and eligibility for

 long-term disability benefits.

         VI.     COUNT III: LIFE COVERAGE DURING DISABILITY BENEFITS

        Plaintiff incorporates the allegations contained in Paragraph 1 through 5, 8, 11 through

 14, 21 through 22, 26 through 29, 32 through 33 as if fully stated herein and says further that:

         40.     Plaintiff is entitled to certain benefits of the policy consisting of waiver of

  premium benefits including prejudgment interest, retroactive to the day benefits were denied

  pursuant to 29 U.S.C. §1132(a)(1)(B).

         41.     Plaintiff is entitled to the benefits identified herein because:

                a.    The benefits are permitted benefits under the life insurance policy;

                b.    Plaintiff has satisfied all conditions to be eligible to receive the benefits;

                c.    Plaintiff has not waived or otherwise relinquished her entitlements to the

                      benefits

        42.     Defendant has refused to pay the benefits sought by Ms. Villasana, disregarding the

 medical records and clear medical opinions of her attending physicians evidencing disability and

 eligibility for LCDD benefits.

                            VII.    COUNT IV: ATTORNEY’S FEES

        Plaintiff incorporates the allegations contained in Paragraph 1 through 42 as if fully stated

 herein and says further that:

        43.     To the extent that Defendant violated any provisions of Subchapter I of Title 29,

 Chapter 18 of the United States Code, Plaintiff is entitled to reasonable attorney’s fees and costs
                                                  7
Case 1:20-cv-25112-DPG Document 1 Entered on FLSD Docket 12/16/2020 Page 8 of 8



 of this action pursuant to 29 U.S.C. §1132(g)(1).

                                     VIII. RELIEF REQUESTED

        Plaintiff incorporates the allegations contained in Paragraph 1 through 43 as if fully stated

 herein and says further that:

        44.     As a result of the acts and/or omissions of Defendant as alleged herein, Defendant

 owes Plaintiff unpaid short-term and long-term disability benefits, plus interest, and approval of

 waiver of LCDD benefits.

        45.     Defendant is also liable for Plaintiff’s attorney’s fees and the costs of litigation in

 an amount to be proven at trial.

        46.     The Defendant is also liable to place Plaintiff in the position she would have

 enjoyed under the policies had she not been wrongfully denied benefits by Defendant.

                                    IX.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Lucia Villasana, prays for a judgment against Defendant for the

 relief as plead herein and for such other relief as this Honorable Court deems just and proper.

                        Respectfully submitted this 16th day of December, 2020.

                                          BY: _/s/ Kevin Schaefer
                                          Kevin Schaefer (FBN. 123688)
                                          kevin@longtermdisability.net
                                          Edward Philip Dabdoub (FBN. 45685)
                                          eddie@longtermdisability.net
                                          DABDOUB LAW FIRM, P.A.
                                          1600 Ponce de Leon Blvd., Suite 1202
                                          Coral Gables, Florida 33134
                                          Tel: (305) 754-2000
                                          Fax: (305) 754-2007

                                          Attorneys for Plaintiff, Lucia Villasana




                                                     8
